
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1623
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2010
			Ms. Berkley (for
			 herself and Mr. Wamp) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideals of a
		  national day of remembrance for United States nuclear weapons program workers
		  and uranium miners, millers, and haulers.
	
	
		Whereas hundreds of thousands of men and women have served
			 the United States in building its nuclear defense since World War II including
			 uranium miners, millers, and haulers;
		Whereas these dedicated United States workers paid a high
			 price for their service and have developed disabling or fatal illnesses as a
			 result of exposures to beryllium, ionizing radiation, toxic substances, and
			 other hazards that are unique to the production and testing of nuclear
			 weapons;
		Whereas these workers were put at individual risk without
			 their knowledge and consent in order to develop a nuclear weapons
			 program;
		Whereas in 2009, Congress recognized the contribution,
			 service, and sacrifice of these patriotic men and women;
		Whereas a National Day of Remembrance time capsule has
			 been crossing the country the past year collecting the stories of United States
			 nuclear workers and artifacts from the Nation’s nuclear defense era; and
		Whereas these stories and artifacts reinforce the
			 importance of recognizing these nuclear workers: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of a national
			 day of remembrance for United States nuclear weapons program workers and
			 uranium miners, millers, and haulers; and
			(2)encourages the people of the United States
			 to support and participate in appropriate ceremonies, programs, and other
			 activities to recognize a national day of remembrance for past and current
			 United States nuclear weapons program workers and uranium miners, millers, and
			 haulers.
			
